Citation Nr: 1746425	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a ruptured back disc (back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from June 1963 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in the Veteran's January 2015 Notice of Disagreement (NOD), he indicated his disagreement with the denial of his spouse being designated as a dependent in his claim for additional dependency benefits.  Subsequently, in a May 2015 decisional letter, the RO granted the Veteran's claim for additional dependency benefits, as the Veteran's spouse was recognized as a dependent.  Thus, as the issue for additional dependency benefits has been resolved, it is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service, nor does he have a current disability of the back that was caused by, or aggravated by, a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability, to include as secondary to a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  The Board acknowledges that no medical opinion was obtained with respect to the service connection claim denied herein.  However, the Board finds a remand for an etiology opinion is not required.  As discussed below, although the record includes a diagnosis of a back disability during the period of the claim, the record does not contain competent evidence that the disorder was present within one year after service, or that the disorder is related to service.  Therefore, the medical and other evidence is sufficient to decide the claim, and VA is not obliged to provide an examination or obtain an opinion in response to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim.  



II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the back during active military service.  During his June 1963 entrance examination, the Veteran stated that he was in good health.  An October 1964 in-service treatment note reflects that the Veteran suffered a back sprain while climbing into a truck.  It was noted that the Veteran had an old back injury one year prior.  The service treatment records contain no further evidence of injury to the back or complaints of symptomatology associated with the back, and according to the Veteran's November 1964 release from active duty examination report, an evaluation of the spine was deemed to be normal.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the back, or chronic symptomatology, within one year of his separation from active duty.  In an April 2006 private treatment record, a private physician with the initials of M.H. reported that the Veteran underwent an operation involving the L4-L5 laminectomies and decompression with L4-L5 PLIF and dorsolateral L4-L5 fusion.  Dr. M.H. noted that the Veteran had a four-year history of low back pain; thus, the onset of the Veteran's claimed back disability was in 2002, over 30 years after his separation from active service.  

During a follow-up examination with the Veteran in October 2006, Dr. M.H. noted that after the April 2006 operation, the Veteran was doing very well until about seven weeks ago when the Veteran was in a boating accident on a very rough lake.  He fell from the boat, and experienced repetitive and substantial trauma to the spine.  Dr. M.H. noted that the Veteran had reported that he knew something had changed, and that he experienced back pain since the boating accident.  Based on his findings, Dr. M.H. assessed that the Veteran was a candidate for re-operation to decompress the thecal sac, to eliminate the stenosis and prevent further worsening.  

The November 2006 Operation Note indicates that Dr. M.H. conducted the assessed re-operation on November 10, 2006.  The procedure included re-exploration of the lumbar spine at L4-L5 with adjustment of internal fixation hardware and removal of right-sided L4-L5 posterior lumbar interbody fusion graft.  Consistent with the October 2006 follow-up report, Dr. M.H. again noted that the Veteran was doing very well after the April 2006 operation, until the recent boating accident that resulted in repetitive trauma and caused the Veteran to develop instability of the spine.  Dr. M.H. did not suggest any relationship between this condition and military service, nor did he suggest that the Veteran's symptoms regarding the back had been chronic since within one year of separation from active duty.  

The Board finds that due to (1) the passage of time from the Veteran's separation from active service to the time the Veteran first complained of a back disability in 2002, and (2) the service treatment records being devoid of a chronic back condition or chronic symptomatology during the Veteran's active service, the Veteran does not suffer from a current back disability that manifested during, or as a result of, active military service, or, that he currently suffers from a back disability that was caused by, or aggravated by, a service-connected disability.  Further, the record reflects that the Veteran suffered repetitive trauma to the spine after a boating accident in 2006, requiring the Veteran to undergo another operation.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of his claimed back disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed back disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back disability is not competent medical evidence.  The Board finds the opinion of the medical physician of record to be significantly more probative than the Veteran's lay assertions.  

In sum, the most competent and probative medical evidence shows that the Veteran's back disability did not manifest in service or within the one-year presumptive period, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  






ORDER

Entitlement to service connection for a ruptured back disc (back disability) is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


